           Case 1:19-cr-00561-LAP Document 355 Filed 08/11/21 Page 1 of 4




                                      GLAVIN PLLC
                                     2585 Broadway #211
                                   New York, New York 10025
                                        646-693-5505



                                                     August 11, 2021


VIA ECF
Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

     Re:     United States v. Steven Donziger, 19 Cr. 561 (LAP); [11 Civ. 691 (LAK)]

Dear Judge Preska:

                I write in response to defendant Steven Donziger’s August 3, 2021 motion for a
new trial pursuant to Rule 33 of the Federal Rules of Criminal Procedure, arguing that “the Special
Prosecutor was not subject to the constitutionally required supervision and direction of a principal
officer of the Executive Branch at the time the case came before the Court for trial” and contending
that a new trial is therefore required in the “interests of justice.” Dkt. 351.

                Donziger’s motion, seeking a new trial on the six criminal contempt charges against
him, does not assert his innocence of the charges, and does not challenge any of the Court’s factual
findings establishing Donziger’s guilt. Instead, Donziger seeks only to relitigate the argument that
the Special Prosecutor’s appointment pursuant to Fed. R. Crim. P. 42(a)(2) “exceeded the district
court’s constitutional authority” under the Appointments Clause of the constitution. See Dkt. 346
at 136 (citing Dkt. 330 at 2).

               Donziger’s motion for a new trial should be denied.

   A.       The Defense Motion

               The latest defense motion makes two new contentions, in response to findings made
by the Court in its July 26, 2021 Findings of Fact and Conclusions of Law.

                  First, the defense contends that Donziger’s Appointments Clause challenge to the
appointment of the Special Prosecutors was timely and could have been raised at any time during
or after trial, citing Lucia v. SEC, 138 S. Ct. 2044, 2050 (2018). See Dkt. 351 at 2 (“Lucia first
challenged the Administrative Law Judge’s authority only after the trial was over, in his appeal to
the SEC…[i]f Lucia’s challenge was timely, so was Mr. Donziger’s.”). Donziger contends that he
         Case 1:19-cr-00561-LAP Document 355 Filed 08/11/21 Page 2 of 4

Hon. Loretta A. Preska
August 11, 2021
Page 2

did not waive or forfeit his Appointments Clause claim by failing to raise it until the first day of
trial, arguing that he was not required to raise the claim at the time that the Special Prosecutors
were appointed in July 2019, nor by the February 27, 2020 deadline for pretrial motions set by the
Court. Dkt. 351 at 2-3.

                Second, the defense argues that “the Court deemed Mr. Carlin’s email insufficient
to establish the absence of supervision of the Special Prosecutor by a principal officer.” Dkt. 351
at 4. The defense appears to take issue with the Court’s ruling related to that email (which the
defense had mischaracterized as a “letter” and belatedly proffered on the docket) arguing that the
email is either “not hearsay” or a supposed “performative declaration” of the Department of
Justice’s position with respect to this matter and that this should be grounds for a new trial. See
Dkt. 351 at 5.

II.    Argument

       A.      Applicable Law

                On a defendant’s motion for a new trial under Rule 33 of the Federal Rules of
Criminal Procedure, the Court may grant the motion “if the interest of justice so requires.” Fed.
R. Crim. P. 33(a). “If the case was tried without a jury, the court may take additional testimony
and enter a new judgment.” Id. If the motion is grounded on newly discovered evidence, it must
be filed within 3 years after the verdict or finding of guilty. Fed. R. Crim. P. 33(b)(1). If grounded
on any reason other than newly discovered evidence, the motion must be filed within 14 days after
the verdict or finding of guilty. Fed. R. Crim. P. 33(b)(2).

                In deciding a Rule 33 motion, the Court “must examine the entire case, take into
account all facts and circumstances, and make an objective evaluation.” United States v. Ferguson,
246 F.3d 129, 134 (2d Cir. 2001). “The ultimate test . . . is whether letting a guilty verdict stand
would be a manifest injustice.” United States v. Aguiar, 737 F.3d 251, 264 (2d Cir. 2013) (quoting
Ferguson, 246 F.3d at 134). “To grant the motion, ‘[t]here must be a real concern that an innocent
person may have been convicted.’” Id.

       B.      Discussion

                Donziger’s latest motion, seeking a new trial “in the interests of justice,” does not
profess his innocence on the criminal contempt charges at issue in this case. Nor does it take issue
with any of this Court’s factual findings. Donziger asserts no challenges to the facts underpinning
the Court’s verdict of guilty against Donziger on each of the six counts of criminal contempt
charged in the Order to Show Cause. And the two arguments that Donziger does raise –
challenging this Court’s conclusion that his Appointments Clause challenge was untimely, and
that “the Court deemed Mr. Carlin’s email insufficient to establish the absence of supervision,”
Dkt. 351 at 4 – are not grounds for a new trial.

               First, Donziger’s contention that his Appointments Clause challenge was timely is
without merit. The Special Prosecutors were appointed by order entered July 31, 2019. Civ. Dkt.
         Case 1:19-cr-00561-LAP Document 355 Filed 08/11/21 Page 3 of 4

Hon. Loretta A. Preska
August 11, 2021
Page 3

2277. The deadline for pre-trial motions subsequently set by the Court, as extended at the request
of Donziger’s counsel, was February 27, 2020. See Dkt. 59 (Feb. 25, 2020 Memo Endorsement).
But it was not until trial had commenced that Donziger saw fit to assert his Appointments Clause
argument. See Dkt. 302. As such, in line with prevailing Second Circuit authority, Donziger’s
challenge was indeed untimely under the Federal Rules of Criminal Procedure. United States v.
O’Brien, 926 F.3d 57, 83 (2d Cir. 2019) (“If a motion falling within Rule 12(b)(3) is not made
before trial (or before such pretrial deadline as may be set by the court for such motions), it is
‘untimely.’”). Donziger’s attempt to rely on Lucia, which presents the question of exhaustion of
administrative remedies and an appeal to the administrative agency that could review the propriety
of the appointment of an adjudicator, is unavailing in this context because that matter was not
subject to the Federal Rules of Criminal Procedure, and the Special Prosecutors did not
“adjudicate” Donziger’s case. See 138 S. Ct. 2044, 2048 (“‘[O]ne who makes a timely challenge
to the constitutional validity of the appointment of an officer who adjudicates his case’ is entitled
to relief’”) (emphasis added) (citing Ryder v. United States, 515 U.S. 177, 182 (1995)). Nor does
Donziger’s citation to Ryder v. United States provide support to his timeliness argument, because
that case again involved a challenge to the composition of the Coast Guard Court of Military
Review (CGCMR). See 515 U.S. 177, 182. Here, Donziger is not challenging the appointment of
an adjudicator in an administrative process but the appointment of Special Prosecutors. Such
challenge could have been made at any time following the Special Prosecutors’ appointment, on
review to the Court, but Donziger strategically chose not to do so until the first day of trial.

                Donziger’s challenge to the Court’s ruling at trial is likewise meritless. The slender
reed on which Donziger bases his claim is an out-of-court statement in a May 7, 2021 email from
John P. Carlin to an attorney for Donziger, William Taylor, which was then forwarded from Mr.
Taylor to Donziger, and then from Donziger to his counsel in this case (with a subject line reading
“DOJ declination to intervene”). The email from Carlin to Taylor states “The Department has
received your letters in the Donziger matter. Having reviewed the letters, the Department declines
to intervene in the federal‐court initiated contempt proceedings.” See Dkt. 303-1. Judge Preska
noted the “‘double hearsay’ problem” with the email and found, “[c]ontrary to Mr. Donziger’s
counsel’s representation, that email does not state that the DOJ refused to exercise any authority
over the Special Prosecutors or that it could not do so.” Dkt. 346 at 133 (emphasis in original).
Indeed, the Court found “it evident that the Special Prosecutors can be supervised, in the
constitutional sense, by the Attorney General.” Id. at 142; see also id. at 148 (“In the Appointments
Clause context, the standard is “cannot,” not “did not.” As set forth above, Rule 42 does not, in
any way, limit the Attorney General’s discretion to review the Special Prosecutors’ decisions or
remove them from their posts.”). As such, the Court’s decision refutes the defense contention –
regardless of the hearsay nature of the email – by explaining that the communication does not
establish as a factual matter that DOJ would be unable to supervise the Special Prosecutors. See
id.

               As the defense well knows, the Special Prosecutors have worked closely with
DOJ personnel in this matter, i.e., agents from the Federal Bureau of Investigation (“FBI”). FBI
agents participated in witness interviews and assisted with investigative steps. The interview
materials generated by the agents were provided to the defense as 3500 material. Tellingly,
Donziger’s own attorney, William Taylor, well understood that the FBI was working with the
         Case 1:19-cr-00561-LAP Document 355 Filed 08/11/21 Page 4 of 4

Hon. Loretta A. Preska
August 11, 2021
Page 4

Special Prosecutors, using that fact as a basis to request DOJ intervention into the prosecution.
See Ex. 1 (April 19, 2021 Letter from W. Taylor to J. Carlin) (“[T]he court-appointed special
prosecutor has been deploying Department of Justice personnel, specifically Federal Bureau of
Investigation agents, to investigate the criminal contempt charges and support the prosecution
team.”). 1 When Mr. Taylor wrote to John Carlin to supplement his April 2, 2021 letter, Mr.
Taylor specifically cited to the fact that the FBI was working with the Special Prosecutors.

               Nothing in Donziger’s latest motion casts the slightest doubt on the Court’s factual
findings or responds to the core purpose of a Rule 33 motion, whether there is any “real concern
that an innocent person may have been convicted.” United States v. Aguiar, 737 F.3d 251, 264
(2d Cir. 2013) (quoting Ferguson, 246 F.3d at 134). There are no such concerns here. Donziger’s
motion should be denied.


                                               Sincerely,

                                                s/Rita M. Glavin
                                                Rita M. Glavin

                                               Special Prosecutor on behalf
                                               of the United States




1
 Although Mr. Taylor’s second letter was mentioned in the defense motion for a new trial (see
Dkt. 351 at 3), the April 19, 2021 letter was not included as part of that motion or Donziger’s
May 10, 2021 motion to dismiss. The May 7, 2021 email from Mr. Carlin states that DOJ
declined to intervene after “[h]aving reviewed your letters.” See Dkt. 303-1 (emphasis added).
